ASSIGNMENT AND ASSUMPTION OF AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
AND ESCROW
INSTRUCTIONS

THIS ASSIGNMENT AND ASSUMPTION OF AGREEMENT FOR PURCHASE AND SALE OF REAL
PROPERTY AND ESCROW INSTRUCTIONS (this “Assignment”) dated as of November 15,
2007, is made and entered into by and between TRIPLE NET PROPERTIES, LLC, a
Virginia limited liability company (“Assignor”), and NNN HEALTHCARE/OFFICE REIT
NORTHMEADOW, LLC, a Georgia limited liability company (“Assignee”), with
reference to the following Recitals:

R E C I T A L S

A. Assignor is “Buyer” under that certain Agreement for Purchase and Sale of
Real Property and Escrow Instructions dated October 9, 2007 entered into by and
between Northmeadow Parkway, LLC, a Georgia limited liability company and
Assignor, as amended by that certain First Amendment to Agreement for Purchase
and Sale of Real Property and Escrow Instructions dated October 19, 2007
(collectively, the “Purchase Agreement”), wherein Assignor agreed to purchase
certain real property commonly known as Northmeadow Medical Center, 1357 Hembree
Road, Roswell, County of Fulton, Georgia, as more particularly described in the
Purchase Agreement, on the terms and conditions set forth in the Purchase
Agreement.

B. Assignor desires to assign and transfer to Assignee, and Assignee desires to
assume from Assignor, all of Assignor’s right, title, claim and interest in, to
and under the Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee hereby agree as follows:

A G R E E M E N T

1. Assignment; Assumption. Assignor hereby assigns and transfers to Assignee all
of Assignor’s right, title, claim and interest as “Buyer” or otherwise in, to
and under the Purchase Agreement. By executing this Assignment, Assignee hereby
accepts such assignment and expressly agrees to assume and be bound by all of
the provisions of the Purchase Agreement from and after the date hereof.

2. Successors and Assigns. This Assignment shall inure to the benefit of, and be
binding upon, the successors, executors, administrators, legal representatives
and assigns of the parties hereto.

3. Counterparts. This Assignment may be executed in any number of counterparts
with the same effect as if all of the parties had signed the same document. All
counterparts shall be construed together and shall constitute one agreement.

[Signatures on next page]

1

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their duly authorized representatives as of the date first written
above.

          ASSIGNOR:   TRIPLE NET PROPERTIES, LLC,     a Virginia limited
liability company
 
  By:   /s/ Jeff Hanson
Name:Jeffrey T. Hanson
Title:Chief Investment Officer ASSIGNEE:   NNN HEALTHCARE/OFFICE REIT
NORTHMEADOW, LLC,     a Georgia limited liability company
 
  By:   /s/ Shannon K S Johnson



    Authorized Signatory

2